Name: Council Regulation (EEC) No 1194/82 of 18 May 1982 fixing the flat-rate production aid and the guide price for dried fodder for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/20 Official Journal of the European Communities 20 . 5. 82 COUNCIL REGULATION (EEC) No 1194/82 of 18 May 1982 fixing the flat-rate production aid and the guide price for dried fodder for the 1982/83 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, (a) for the products referred to in Article 1 (a) of that Regulation :  for Greece, 5*73 ECU per tonne,  for the other Member States, 14-89 ECU per tonne ; (b) for the products referred to in Article 1 (b) and (c) of that Regulation, for all Member States, 8-01 ECU per tonne. Article 2 For the 1982/83 marketing year, the guide price for the products referred to in Article 1 (b), first indent, of Regulation (EEC) No 1117/78 shall be :  for Greece, 162-70 ECU per tonne,  for the other Member States, 168-81 ECU per tonne. Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1782/81 (2), and in particular Articles 3 (3), 4 ( 1 ) and (3) and 5 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas Article 3 of Regulation (EEC) No 1117/78 stipulates that the level of the flat-rate production aid for dried fodder must be such as to bring about an improvement in the Community's protein supplies ; Whereas under Article 4 of the same Regulation a guide price must be set for certain dried fodder products at a level which is fair to producers ; whereas this price must be set for a standard quality representa ­ tive of the average quality of dried fodder produced in the Community ; Whereas under Article 5 (2) of Regulation (EEC) No 1117/78 the supplementary aid provided for in para ­ graph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in ques ­ tion ; whereas in view of the characteristics of the market in question the percentage should be set at 100 % for the products referred to in Article 1 (b), first indent, and (c) of Regulation (EEC) No 1117/78 and at 50 % for the products referred to in Article 1 (b), second indent, of that Regulation ; Whereas Article 104 of the 1979 Act of Accession established the criteria for fixing the flat-rate aid and guide price applicable in Greece, This price refers to a product with :  a moisture content of 11 %,  a total gross protein content of 18 % of the dry weight. Article 3 For the 1982/83 marketing year, the percentages to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC) No 1 1 17/78 shall be :  100 % for the products referred to in Article 1 (b), first indent, and (c) of that Regulation, and  50 % for the products referred to in Article 1 (b), second indent, of that Regulation . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 It shall apply :For the 1982/83 marketing year, the flat-rate produc ­ tion aid provided for in Article 3 of Regulation (EEC) No 1117/78 shall be :  as from 1 July 1982 as regards the productsreferred to in Article 1 (a) of Regulation (EEC) No 1117/78 , and  as from 1 April 1982 as regards the products referred to in Article 1 (b) and (c) of that Regula ­ tion . (') OJ No L 142, 30. 5. 1978, p . 1 . (2) OJ No L 176, 1 . 7. 1981 , p . 9 . (3) OJ No C 104, 26 . 4 . 1982, p. 25. 0 OJ No C 114, 6 . 5 . 1982, p . 1 . 20 . 5. 82 Official Journal of the European Communities No L 140/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982. For the Council The President P. de KEERSMAEKER